Citation Nr: 0824354	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-20 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent total disability rating due to 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to August 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The Board remanded the claim in September 2006 and September 
2007 for further development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative, in a May 2008 informal hearing 
presentation, noted that the September 2007 Board remand 
requested that the veteran be afforded a psychiatric 
examination, that the November 2007 VA psychiatric 
examination was signed by a W. S., M.D., and that the veteran 
was previously examined in August 2003 by a VA psychologist 
W. S., Ph.D.  The representative requests that Board obtain 
clarification regarding whether the Board's remand 
instructions for an examination by a psychiatrist were 
complied with.  The claim will be remanded to determine if 
the veteran was afforded an examination by a VA psychiatrist 
in November 2007; and, if not, the veteran should be afforded 
the psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Determine if the November 2007 
examination was conducted by a 
psychiatrist.  

2.  If not, the veteran should be 
afforded a psychiatric examination to 
ascertain the severity and manifestations 
of his PTSD and to determine whether this 
disability is permanently disabling.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
psychiatrist is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to specify complaints and 
clinical findings in detail and offer an 
opinion as to whether the veteran's PTSD 
in permanently disabling or whether 
improvement is likely.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  If an additional examination is 
needed, the case should again be reviewed 
by the agency of original jurisdiction 
based on the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

